In a support proceeding pursuant to article 4 of the Family Court Act, the appeal, as limited by appellant’s brief, is from so much of an order of the Family Court, Queens County, dated November 22, 1974, as directed him to deposit a $1,000 cash bond or, in the event of his failure to comply, directed that he be incarcerated for a period of 30 days. The paper in appellant’s brief which is labeled "decision and order appealed from” is, in fact, only the decision of the Family Court. Order reversed insofar as appealed from, without costs, and proceeding remanded to the Family Court for a hearing in accordance herewith. In view of appellant’s allegations of drastically changed financial circumstances, "the Family Court acted improvidently in not holding a hearing as to appellant’s current financial situation and the needs of petitioner and the children for support” before it signed the order appealed from (Matter of Hunter v Hunter, 41 AD2d 772). Gulotta, P. J., Martuscello, Christ, Brennan and Shapiro, JJ., concur.